
	
		II
		Calendar No. 350
		110th CONGRESS
		1st Session
		S. 1687
		[Report No. 110–152]
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2007
			Mr. Biden (for himself,
			 Mr. Hagel, Mr.
			 Kennedy, and Mr. Casey)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			September 11, 2007
			Reported by Mr. Biden,
			 without amendment
		
		A BILL
		To provide for global pathogen surveillance and
		  response.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Global Pathogen Surveillance Act
			 of 2007.
		2.Findings;
			 purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)The frequency of
			 the occurrence of biological events that could threaten the national security
			 of the United States has increased and is likely increasing. The threat to the
			 United States from such events includes threats from diseases that infect
			 humans, animals, or plants regardless of if such diseases are introduced
			 naturally, accidentally, or intentionally.
				(2)The United States
			 lacks an effective and real-time system to detect, identify, contain, and
			 respond to global threats and also lacks an effective mechanism to disseminate
			 information to the national response community if such threats arise.
				(3)Bioterrorism
			 poses a grave national security threat to the United States. The insidious
			 nature of a bioterrorist attack, the likelihood that the recognition of such an
			 attack would be delayed, and the underpreparedness of the domestic public
			 health infrastructure to respond to such an attack could result in catastrophic
			 consequences following a biological weapons attack against the United
			 States.
				(4)The ability to
			 recognize that a country or organization is carrying out a covert biological
			 weapons programs is dependent on a number of indications and warnings. A
			 critical component of this recognition is the timely detection of sentinel
			 events such as laboratory accidents and community-level outbreaks that could be
			 the earliest indication of an emerging bioterrorist program in a foreign
			 country. Early detection of such events may enable earlier counterproliferation
			 intervention.
				(5)A contagious
			 pathogen engineered as a biological weapon and developed, tested, produced, or
			 released in a foreign country could quickly spread to the United States.
			 Considering the realities of international travel, trade, and migration
			 patterns, a dangerous pathogen appearing naturally, accidentally, or
			 intentionally anywhere in the world can spread to the United States in a matter
			 of days, before any effective quarantine or isolation measures could be
			 implemented.
				(6)To combat
			 bioterrorism effectively and ensure that the United States is fully prepared to
			 prevent, recognize, and contain a biological weapons attack, or emerging
			 infectious disease, measures to strengthen the domestic public health
			 infrastructure and improve domestic event detection, surveillance, and
			 response, while absolutely essential, are not sufficient.
				(7)The United States
			 should enhance cooperation with the World Health Organization, regional
			 international health organizations, and individual countries, including data
			 sharing with appropriate agencies and departments of the United States, to help
			 detect and quickly contain infectious disease outbreaks or a bioterrorism agent
			 before such a disease or agent is spread.
				(8)The World Health
			 Organization has done an impressive job in monitoring infectious disease
			 outbreaks around the world, particularly with the establishment in April 2000
			 of the Global Outbreak Alert and Response Network.
				(9)The capabilities
			 of the World Health Organization depend on the timeliness and quality of the
			 data and information the Organization receives from the countries that are
			 members of the Organization, pursuant to the 2005 revision of the International
			 Health Regulations. Developing countries, in particular, often lack the
			 necessary resources to build and maintain effective public health
			 infrastructures.
				(10)In particular,
			 developing countries could benefit from—
					(A)better trained
			 public health professionals and epidemiologists to recognize disease
			 patterns;
					(B)appropriate
			 laboratory equipment for diagnosis of pathogens;
					(C)disease reporting
			 systems that—
						(i)are
			 based on disease and syndrome surveillance; and
						(ii)could enable an
			 effective response to a biological event to begin at the earliest possible
			 opportunity;
						(D)a narrowing of
			 the existing technology gap in disease and syndrome surveillance capabilities,
			 based on reported symptoms, and real-time information dissemination to public
			 health officials; and
					(E)appropriate
			 communications equipment and information technology to efficiently transmit
			 information and data within national, international regional, and international
			 health networks, including inexpensive, Internet-based Geographic Information
			 Systems (GIS) and relevant telephone-based systems for early recognition and
			 diagnosis of diseases.
					(11)An effective
			 international capability to detect, monitor, and quickly diagnose infectious
			 disease outbreaks will offer dividends not only in the event of biological
			 weapons development, testing, production, and attack, but also in the more
			 likely cases of naturally occurring infectious disease outbreaks that could
			 threaten the United States. Furthermore, a robust surveillance system will
			 serve to deter, prevent, or contain terrorist use of biological weapons,
			 mitigating the intended effects of such malevolent uses.
				(b)PurposesThe
			 purposes of this Act are as follows:
				(1)To provide the
			 United States with an effective and real-time system to detect biological
			 threats that—
					(A)utilizes
			 classified and unclassified information to detect such threats; and
					(B)may be utilized
			 by the human or the agricultural domestic disease response community.
					(2)To enhance the
			 capability of the international community, through the World Health
			 Organization and individual countries, to detect, identify, and contain
			 infectious disease outbreaks, whether the cause of those outbreaks is
			 intentional human action or natural in origin.
				(3)To enhance the
			 training of public health professionals and epidemiologists from eligible
			 developing countries in advanced Internet-based disease and syndrome
			 surveillance systems, in addition to traditional epidemiology methods, so that
			 such professionals and epidemiologists may better detect, diagnose, and contain
			 infectious disease outbreaks, especially such outbreaks caused by the pathogens
			 that may be likely to be used in a biological weapons attack.
				(4)To provide
			 assistance to developing countries to purchase appropriate communications
			 equipment and information technology to detect, analyze, and report biological
			 threats, including—
					(A)relevant computer
			 equipment, Internet connectivity mechanisms, and telephone-based applications
			 to effectively gather, analyze, and transmit public health information for
			 infectious disease surveillance and diagnosis; and
					(B)appropriate
			 computer equipment and Internet connectivity mechanisms—
						(i)to
			 facilitate the exchange of Geographic Information Systems-based disease and
			 syndrome surveillance information; and
						(ii)to
			 effectively gather, analyze, and transmit public health information for
			 infectious disease surveillance and diagnosis.
						(5)To make available
			 greater numbers of public health professionals who are employed by the
			 Government of the United States to international regional and international
			 health organizations, international regional and international health networks,
			 and United States diplomatic missions, as appropriate.
				(6)To expand the
			 training and outreach activities of United States laboratories located in
			 foreign countries, including the Centers for Disease Control and Prevention or
			 Department of Defense laboratories, to enhance the public health capabilities
			 of developing countries.
				(7)To provide
			 appropriate technical assistance to existing international regional and
			 international health networks and, as appropriate, seed money for new
			 international regional and international networks.
				3.DefinitionsIn this Act:
			(1)Eligible
			 developing countryThe term eligible developing
			 country means any developing country that—
				(A)has agreed to the
			 objective of fully complying with requirements of the World Health Organization
			 on reporting public health information on outbreaks of infectious
			 diseases;
				(B)has not been
			 determined by the Secretary, for purposes of section 40 of the
			 Arms Export Control Act (22 U.S.C.
			 2780), section 620A of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2371), or section 6(j) of the
			 Export Administration Act of 1979
			 (as in effect pursuant to the International Emergency Economic Powers Act; 50
			 U.S.C. 1701 et seq.), to have repeatedly provided support for acts of
			 international terrorism, unless the Secretary exercises a waiver certifying
			 that it is in the national interest of the United States to provide assistance
			 under the provisions of this Act; and
				(C)is a party to the
			 Convention on the Prohibition of the Development, Production and Stockpiling of
			 Bacteriological (Biological) and Toxin Weapons and on Their Destruction, done
			 at Washington, London, and Moscow April 10, 1972 (26 UST 583).
				(2)Eligible
			 nationalThe term eligible national means any
			 citizen or national of an eligible developing country who—
				(A)does not have a
			 criminal background;
				(B)is not on any
			 immigration or other United States watch list; and
				(C)is not affiliated
			 with any foreign terrorist organization.
				(3)International
			 health organizationThe term international health
			 organization includes the World Health Organization, regional offices of
			 the World Health Organization, and international health organizations, such as
			 the Pan American Health Organization.
			(4)LaboratoryThe
			 term laboratory means a facility for the biological,
			 microbiological, serological, chemical, immuno-hematological, hematological,
			 biophysical, cytological, pathological, or other medical examination of
			 materials derived from the human body for the purpose of providing information
			 for the diagnosis, prevention, or treatment of any disease or impairment of, or
			 the assessment of the health of, human beings.
			(5)SecretaryUnless
			 otherwise provided, the term Secretary means the Secretary of
			 State.
			(6)Disease and
			 syndrome surveillanceThe term disease and syndrome
			 surveillance means the recording of clinician-reported symptoms (patient
			 complaints) and signs (derived from physical examination and laboratory data)
			 combined with simple geographic locators to track the emergence of a disease in
			 a population.
			4.Eligibility for
			 assistance
			(a)In
			 generalExcept as provided in
			 subsection (b), assistance may be provided to an eligible developing country
			 under any provision of this Act only if the government of the eligible
			 developing country—
				(1)permits personnel from the World Health
			 Organization and the Centers for Disease Control and Prevention to investigate
			 outbreaks of infectious diseases within the borders of such country; and
				(2)provides pathogen surveillance data to the
			 appropriate agencies and departments of the United States and to international
			 health organizations.
				(b)WaiverThe
			 Secretary may waive the prohibition set out in subsection (a) if the Secretary
			 determines that it is in the national interest of the United States to provide
			 such a waiver.
			5.Restriction
			(a) In
			 generalNotwithstanding any other provision of this Act, no
			 foreign national participating in a program authorized under this Act shall
			 have access, during the course of such participation, to a select agent or
			 toxin described in section 73.4 of title 42, Code of Federal Regulations (or
			 any corresponding similar regulation) or an overlap select agent or toxin
			 described in section 73.5 of such title (or any corresponding similar
			 regulation) that may be used as, or in, a biological weapon, except in a
			 supervised and controlled setting.
			(b)Relationship to
			 regulationsThe restriction set out in subsection (a) may not be
			 construed to limit the ability of the Secretary of Health and Human Services to
			 prescribe, through regulation, standards for the handling of a select agent or
			 toxin or an overlap select agent or toxin described in such subsection.
			6.Fellowship
			 program
			(a)EstablishmentThere
			 is established a fellowship program under which the Secretary, in consultation
			 with the Secretary of Health and Human Services and subject to the availability
			 of appropriations, shall award fellowships to eligible nationals to pursue
			 public health education or training, as follows:
				(1)Master of
			 public health degreeGraduate courses of study leading to a
			 master of public health degree with a concentration in epidemiology from an
			 institution of higher education in the United States with a Center for Public
			 Health Preparedness, as determined by the Director of the Centers for Disease
			 Control and Prevention.
				(2)Advanced public
			 health epidemiology trainingAdvanced public health training in
			 epidemiology for public health professionals from eligible developing countries
			 to be carried out at the Centers for Disease Control and Prevention, an
			 appropriate facility of a State, or an appropriate facility of another agency
			 or department of the United States (other than a facility of the Department of
			 Defense or a national laboratory of the Department of Energy) for a period of
			 not less than 6 months or more than 12 months.
				(b)Specialization
			 in bioterrorismIn addition to the education or training
			 specified in subsection (a), each recipient of a fellowship under this section
			 (in this section referred to as a fellow) may take courses of
			 study at the Centers for Disease Control and Prevention or at an equivalent
			 facility on diagnosis and containment of likely bioterrorism agents.
			(c)Fellowship
			 agreement
				(1)In
			 generalA fellow shall enter into an agreement with the Secretary
			 under which the fellow agrees—
					(A)to maintain
			 satisfactory academic progress, as determined in accordance with regulations
			 issued by the Secretary and confirmed in regularly scheduled updates to the
			 Secretary from the institution providing the education or training on the
			 progress of the fellow’s education or training;
					(B)upon completion
			 of such education or training, to return to the fellow’s country of nationality
			 or last habitual residence (so long as it is an eligible developing country)
			 and complete at least 4 years of employment in a public health position in the
			 government or a nongovernmental, not-for-profit entity in that country or, with
			 the approval of the Secretary, complete part or all of this requirement through
			 service with an international health organization without geographic
			 restriction; and
					(C)that, if the
			 fellow is unable to meet the requirements described in subparagraph (A) or (B),
			 the fellow shall reimburse the United States for the value of the assistance
			 provided to the fellow under the fellowship program, together with interest at
			 a rate that—
						(i)is
			 determined in accordance with regulations issued by the Secretary; and
						(ii)is
			 not higher than the rate generally applied in connection with other Federal
			 loans.
						(2)WaiversThe
			 Secretary may waive the application of subparagraph (B) or (C) of paragraph (1)
			 if the Secretary determines that it is in the national interest of the United
			 States to provide such a waiver.
				(d)AgreementThe
			 Secretary, in consultation with the Secretary of Health and Human Services, is
			 authorized to enter into an agreement with the government of an eligible
			 developing country under which such government agrees—
				(1)to establish a
			 procedure for the nomination of eligible nationals for fellowships under this
			 section;
				(2)to guarantee that
			 a fellow will be offered a professional public health position within the
			 developing country upon completion of the fellow’s studies; and
				(3)to submit to the
			 Secretary a certification stating that a fellow has concluded the minimum
			 period of employment in a public health position required by the fellowship
			 agreement, including an explanation of how the requirement was met.
				(e)Participation
			 of United States citizensOn a case-by-case basis, the Secretary
			 may provide for the participation of a citizen of the United States in the
			 fellowship program under the provisions of this section if—
				(1)the Secretary
			 determines that it is in the national interest of the United States to provide
			 for such participation; and
				(2)the citizen of
			 the United States agrees to complete, at the conclusion of such participation,
			 at least 5 years of employment in a public health position in an eligible
			 developing country or at an international health organization.
				(f)Use of existing
			 programsThe Secretary, with the concurrence of the Secretary of
			 Health and Human Services, may elect to use existing programs of the Department
			 of Health and Human Services to provide the education and training described in
			 subsection (a) if the requirements of subsections (b), (c), and (d) will be
			 substantially met under such existing programs.
			7.In-country
			 training in laboratory techniques and disease and syndrome
			 surveillance
			(a)Laboratory
			 techniques
				(1)In
			 generalThe Secretary, after consultation with the Secretary of
			 Health and Human Services and the Secretary of Defense and in conjunction with
			 elements of those departments that engage in activities of this type overseas,
			 and subject to the availability of appropriations, shall provide assistance for
			 short training courses for eligible nationals who are laboratory technicians or
			 other public health personnel in laboratory techniques relating to the
			 identification, diagnosis, and tracking of pathogens responsible for possible
			 infectious disease outbreaks.
				(2)LocationThe
			 training described in paragraph (1) shall be held outside the United States and
			 may be conducted in facilities of the Centers for Disease Control and
			 Prevention located in foreign countries or in Overseas Medical Research Units
			 of the Department of Defense, as appropriate.
				(3)Coordination
			 with existing programsThe Secretary shall coordinate the
			 training described in paragraph (1), where appropriate, with existing programs
			 and activities of international health organizations.
				(b)Disease and
			 syndrome surveillance
				(1)In
			 generalThe Secretary, after consultation with the Secretary of
			 Health and Human Services and the Secretary of Defense and in conjunction with
			 elements of those departments that engage in activities of this type overseas,
			 and subject to the availability of appropriations, shall establish and provide
			 assistance for short training courses for eligible nationals who are health
			 care providers or other public health personnel in techniques of disease and
			 syndrome surveillance reporting and rapid analysis of syndrome information
			 using Geographic Information System (GIS) tools.
				(2)LocationThe
			 training described in paragraph (1) shall be conducted via the Internet or in
			 appropriate facilities located in a foreign country, as determined by the
			 Secretary.
				(3)Coordination
			 with existing programsThe Secretary shall coordinate the
			 training described in paragraph (1), where appropriate, with existing programs
			 and activities of international regional and international health
			 organizations.
				8.Assistance for
			 the purchase and maintenance of public health laboratory equipment and
			 supplies
			(a)AuthorizationThe
			 President is authorized to provide, on such terms and conditions as the
			 President may determine, assistance to eligible developing countries to
			 purchase and maintain the public health laboratory equipment and supplies
			 described in subsection (b).
			(b)Equipment and
			 supplies coveredThe equipment and supplies described in this
			 subsection are equipment and supplies that are—
				(1)appropriate, to
			 the extent possible, for use in the intended geographic area;
				(2)necessary to
			 collect, analyze, and identify expeditiously a broad array of pathogens,
			 including mutant strains, which may cause disease outbreaks or may be used in a
			 biological weapon;
				(3)compatible with
			 general standards set forth by the World Health Organization and, as
			 appropriate, the Centers for Disease Control and Prevention, to ensure
			 interoperability with international regional and international public health
			 networks; and
				(4)not defense
			 articles, defense services, or training, as such terms are defined in the
			 Arms Export Control Act (22 U.S.C.
			 2751 et seq.).
				(c)Rule of
			 constructionNothing in this section shall be construed to exempt
			 the exporting of goods and technology from compliance with applicable
			 provisions of the Export Administration Act of
			 1979 (as in effect pursuant to the International Emergency Economic
			 Powers Act; 50 U.S.C. 1701 et seq.).
			(d)LimitationAmounts
			 appropriated to carry out this section shall not be made available for the
			 purchase from a foreign country of equipment or supplies that, if made in the
			 United States, would be subject to the Arms
			 Export Control Act (22 U.S.C. 2751 et seq.) or likely be barred or
			 subject to special conditions under the Export
			 Administration Act of 1979 (as in effect pursuant to the
			 International Emergency Economic Powers Act; 50 U.S.C. 1701 et seq.).
			(e)Procurement
			 preferenceIn the use of grant funds authorized under subsection
			 (a), preference should be given to the purchase of equipment and supplies of
			 United States manufacture. The use of amounts appropriated to carry out this
			 section shall be subject to section 604 of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2354).
			(f)Country
			 commitmentsThe assistance provided under this section for
			 equipment and supplies may be provided only if the eligible developing country
			 that receives such equipment and supplies agrees to provide the infrastructure,
			 technical personnel, and other resources required to house, maintain, support,
			 secure, and maximize use of such equipment and supplies.
			9.Assistance for
			 improved communication of public health information
			(a)Assistance for
			 purchase of communication equipment and information
			 technologyThe President is authorized to provide, on such terms
			 and conditions as the President may determine, assistance to eligible
			 developing countries to purchase and maintain the communications equipment and
			 information technology described in subsection (b), and the supporting
			 equipment, necessary to effectively collect, analyze, and transmit public
			 health information.
			(b)Covered
			 equipmentThe communications equipment and information technology
			 described in this subsection are communications equipment and information
			 technology that—
				(1)are suitable for
			 use under the particular conditions of the area of intended use;
				(2)meet the
			 standards set forth by the World Health Organization and, as appropriate, the
			 Secretary of Health and Human Services, to ensure interoperability with like
			 equipment of other countries and international organizations; and
				(3)are not defense
			 articles, defense services, or training, as those terms are defined in the
			 Arms Export Control Act (22 U.S.C.
			 2751 et seq.).
				(c)Rule of
			 constructionNothing in this section shall be construed to exempt
			 the exporting of goods and technology from compliance with applicable
			 provisions of the Export Administration Act of
			 1979 (as in effect pursuant to the International Emergency Economic
			 Powers Act; 50 U.S.C. 1701 et seq.).
			(d)LimitationAmounts
			 appropriated to carry out this section shall not be made available for the
			 purchase from a foreign country of communications equipment or information
			 technology that, if made in the United States, would be subject to the
			 Arms Export Control Act (22 U.S.C.
			 2751 et seq.) or likely be barred or subject to special conditions under the
			 Export Administration Act of 1979
			 (as in effect pursuant to the International Emergency Economic Powers Act; 50
			 U.S.C. 1701 et seq.).
			(e)Procurement
			 preferenceIn the use of grant funds under subsection (a),
			 preference should be given to the purchase of communications equipment and
			 information technology of United States manufacture. The use of amounts
			 appropriated to carry out this section shall be subject to section 604 of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2354).
			(f)Assistance for
			 standardization of reportingThe President is authorized to
			 provide, on such terms and conditions as the President may determine, technical
			 assistance and grant assistance to international health organizations to
			 facilitate standardization in the reporting of public health information
			 between and among developing countries and international health
			 organizations.
			(g)Country
			 commitmentsThe assistance provided under this section for
			 communications equipment and information technology may be provided only if the
			 eligible developing country that receives such equipment and technology agrees
			 to provide the infrastructure, technical personnel, and other resources
			 required to house, maintain, support, secure, and maximize use of such
			 equipment and technology.
			10.Assignment of
			 public health personnel to United States missions and international
			 organizations
			(a)In
			 generalUpon the request of the chief of a diplomatic mission of
			 the United States or of the head of an international regional or international
			 health organization, and with the concurrence of the Secretary and of the
			 employee concerned, the head of an agency or department of the United States
			 may assign to the mission or the organization any officer or employee of the
			 agency or department that occupies a public health position within the agency
			 or department for the purpose of enhancing disease and pathogen surveillance
			 efforts in developing countries.
			(b)ReimbursementThe
			 costs incurred by an agency or department of the United States by reason of the
			 detail of personnel under subsection (a) may be reimbursed to that agency or
			 department out of the applicable appropriations account of the Department of
			 State if the Secretary determines that the agency or department may otherwise
			 be unable to assign such personnel on a non-reimbursable basis.
			11.Expansion of
			 certain United States Government laboratories abroad
			(a)In
			 generalSubject to the availability of appropriations, the
			 Director of the Centers for Disease Control and Prevention and the Secretary of
			 Defense shall each—
				(1)increase the
			 number of personnel assigned to laboratories of the Centers for Disease Control
			 and Prevention or the Department of Defense, as appropriate, located in
			 eligible developing countries that conduct research and other activities with
			 respect to infectious diseases; and
				(2)expand the
			 operations of such laboratories, especially with respect to the implementation
			 of on-site training of foreign nationals and activities affecting the region in
			 which the country is located.
				(b)Cooperation and
			 coordination between laboratoriesSubsection (a) shall be carried
			 out in such a manner as to foster cooperation and avoid duplication between and
			 among laboratories.
			(c)Relation to
			 core missions and securityThe expansion of the operations of the
			 laboratories of the Centers for Disease Control and Prevention or the
			 Department of Defense located in foreign countries under this section may
			 not—
				(1)detract from the
			 established core missions of the laboratories; or
				(2)compromise the
			 security of those laboratories, as well as their research, equipment,
			 expertise, and materials.
				12.Assistance for
			 international health networks and expansion of Field Epidemiology Training
			 Programs
			(a)AuthorityThe
			 President is authorized, on such terms and conditions as the President may
			 determine, to provide assistance for the purposes of—
				(1)enhancing the
			 surveillance and reporting capabilities for the World Health Organization and
			 existing international regional and international health networks; and
				(2)developing new
			 international regional and international health networks.
				(b)Expansion of
			 Field Epidemiology Training ProgramsThe Secretary of Health and
			 Human Services is authorized to establish new country or regional international
			 Field Epidemiology Training Programs in eligible developing countries.
			13.ReportsNot later than 90 days after the date of
			 enactment of this Act, the Secretary, in conjunction with the Secretary of
			 Health and Human Services and the Secretary of Defense, shall submit to the
			 Committee on Foreign Relations of the Senate and the Committee on Foreign
			 Affairs of the House of Representatives a report on the implementation of
			 programs under this Act, including an estimate of the level of funding required
			 to carry out such programs at a sufficient level.
		14.Authorization
			 of appropriations
			(a)Authorization
			 of appropriationsSubject to subsection (c), there are authorized
			 to be appropriated for the purpose of carrying out activities under this Act
			 the following amounts:
				(1)$40,000,000 for
			 fiscal year 2008.
				(2)$75,000,000 for
			 fiscal year 2009.
				(b)Availability of
			 fundsThe amounts appropriated pursuant to subsection (a) are
			 authorized to remain available until expended.
			(c)Limitation on
			 obligation of fundsNot more than 10 percent of the amount
			 appropriated pursuant to subsection (a)(1) may be obligated before the date on
			 which a report is submitted, or required to be submitted, whichever first
			 occurs, under section 13.
			
	
		September 11, 2007
		Reported without amendment
	
